Citation Nr: 1146374	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-22 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a cervical spine disability (neck disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from November 1997 to December 1997, from March 2002 to June 2002, from January 2003 to January 2005, and from June 2006 to December 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision. 

The issue of entitlement to service connection for a febrile illness was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran has a chronic disability of the cervical spine (neck), thoracolumbar spine (back disability), or left ankle. 

2.  The weight of evidence does not establish that the Veteran's right shoulder disability either began during or was otherwise caused by his military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The term "active military, naval or air service" is further defined as (1) active duty or a period of ACTDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACTDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from inactive duty training is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

In January 2007, the Veteran filed a claim seeking service connection for left ankle, right shoulder, lower back and neck disabilities.  However, the Veteran failed to provide any actual information about his claimed disabilities or why he felt they were related to the Veteran's time in service.

In conjunction with his claim, the Veteran submitted a service treatment records showing that he was given temporary profiles in April and May 2004 which prevented him from running, marching, or lifting >10 pounds; although it was not specified what the profiles were for.  The Veteran was given a L2 on his PULHES designation.  The Veteran was noted to be world-wide qualified.

The Veteran complained in his substantive appeal that his claimed disabilities were chronic and started while he was on active duty and had continued to the present, especially with regard to his right shoulder.

Left ankle claim 

In December 2003, the Veteran was seen for complaints of bilateral ankle pain without injury.  He also complained of discoloration to the inner aspect of his ankles with pain on running, but no pain on walking.  The Veteran also reported that the pain worsened after long hours of standing at the gate.  On physical examination, the Veteran ambulated without problem, his ankles were without edema, and he demonstrated full range of motion without tenderness or laxity.  The Veteran was assessed with bilateral ankle pain, given Motrin and boot insoles, and advised to wear ankle supports while running.  However, no ankle disability was diagnosed.

In August 2004, the Veteran presented for treatment complaining of left ankle pain, and he reported having been diagnosed with a bruised ankle, and stated that he had rolled his ankle.  It was suspected that the Veteran was malingering and the medical officer indicated that there was no injury and no disability, providing highly probative factual evidence against all claim, impacting his credibility with the Board.

In November 2004, the Veteran a statement of medical examination and duty status was completed, which noted that the Veteran had been examined in December 2003, but that no injury had been documented.  The medical professional stated that 10 months later he was unable to assess what occurred, but he did acknowledge that no permanent ankle disability had resulted.  The Veteran reported experiencing pain on the inner aspect of his ankle with running and prolonged standing.

The Veteran was provided with a VA examination in April 2009 at which he reported that his ankle problem began in approximately 2003 and had gotten progressively worse.  The summary of joint symptoms noted no left ankle deformity, incoordination, locking, or effusions, but there was giving way, instability, pain, stiffness, weakness.  No flare-ups of joint disease were noted.  There were also no constitutional symptoms of arthritis.  The Veteran reported being able to stand 3-8 hours with only short rest periods and there was no limitation his walking.  The examiner found left ankle tenderness, but a drawer test was negative, the Veteran was stable to varus and valgus stress, and there was no crepitance, ankle instability or tendon abnormality.  Range of motion testing showed left and right ankle dorsiflexion from 0-20 degrees and plantar flexion from 0-40 degrees in both ankles.  There was no objective evidence of pain observed following repetitive motion and repetitive motion did not limit the range of motion.  X-rays were negative.  The examiner indicated that the Veteran's left ankle was normal.

The Veteran complained in his substantive appeal that his claimed disabilities were chronic and started while he was on active duty and had continued to the present.

In making all determinations, the Board must fully consider the lay assertions of record, as a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
 
However, while the Veteran, as a lay person, is competent to report what comes to him through his senses, he generally lacks the medical training and expertise to diagnose a medical disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  In this case, the Board concludes that diagnosing an ankle disability is a medically complex determination, as it requires more than just a recounting of observable symptoms such as pain.  Therefore, while the Veteran disagrees with the conclusion that he does not actually have a left ankle disability, he is not considered competent (meaning medical qualified) to provide such a diagnosis.  As such, his opinion is insufficient to establish a chronic left ankle disability for VA purposes.
 
The Board acknowledges the Veteran's assertion that he has a chronic ankle disability, but the medical evidence including physical examination and electrodiagnostic testing (such as x-rays) have not shown that the Veteran actually has a left ankle disability.

The Veteran is competent to report ankle pain, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the VA examiner was aware of the Veteran's assertion that he has left ankle pain, but the examiner nevertheless did not find evidence of a current left ankle disability.

In fact, no medical evidence, private or VA, has been submitted suggesting that the Veteran has a left ankle disability; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

As such, the criteria for service connection for a left ankle disability have not been met, and the Veteran's claim is therefore denied.

Right shoulder disability

As noted, the Veteran complained in his substantive appeal that his claimed disabilities were chronic and started while he was on active duty and had continued to the present, especially with regard to his right shoulder.  However, service treatment records do not actually show any shoulder complaints or treatment while the Veteran was in service.  

The Veteran did seek service connection in January 2007 for a right shoulder disability, but x-rays of his right shoulder in February 2007 showed no bone or soft tissue abnormality, and the x-rays were interpreted as negative.

In July 2007, more than six months after his last time in service, the Veteran was approved for a rotator cuff range of motion and pain free strengthening program through VA to treat his rotator cuff (capsule) sprain or strain.

The Veteran was provided with a VA examination in April 2009, at which he asserted that his shoulder problems had begun in 2007 with no specific injury or inciting event.  Rather, the Veteran stated that he had simply experienced right shoulder pain of gradual onset.  The summary of joint symptoms noted no right shoulder deformity, giving way, instability, incoordination, locking, effusions, or symptoms of inflammation, but there was pain, stiffness, weakness which affected the motion of the joint.  There were no flare-ups of joint disease noted.  The examiner found that the Veteran had right shoulder tenderness with positive impingement sign, pain with empty can sign, and tenderness to palpation over the AC joint.  Range of motion testing showed right flexion and right abduction from 0-150 degrees that was not additionally limited by pain following repetitive motion.  X-rays were negative.  

An MRI of the right shoulder revealed rotator cuff tendinosis without evidence of tear, and acromioclavicular joint osteoarthritis.  

As noted, the Veteran has asserted that his shoulder pain began in service and has progressed to the present day; and, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran asserted in his substantive appeal that the pain in his right shoulder began on active duty, but there is no indication in any of the service treatment records that the Veteran ever experienced any right shoulder problems during service.  Moreover, in August 2004, it was felt that the Veteran was malingering at a VA treatment session, calling into question the Veteran's credibility to report medical evidence.
 
Additionally, while the Veteran alleged in his substantive appeal that his right shoulder disability had begun while on active duty, he stated at his VA examination in 2009 that his right shoulder problem began in 2007.  This is problematic to the claim in that the Veteran was discharged from active duty in December 2006.  

As described above, a number of inconsistencies have arisen from a review of the Veteran's claims file that undermine his assertion that his right shoulder disability began during service.  The Veteran's assertion is not supported by the service treatment records; he provided a conflicting date of onset at a VA examination, and the Veteran has been noted to be malingering at past medical appointments.  As such, the Board does not find the Veteran's statements to be sufficiently credible to establish that his right shoulder pain began on active duty and continued to the present time.  

Nevertheless, given his complaints, a VA medical opinion of record was requested to address the Veteran's shoulder.  As noted, the examiner diagnosed the Veteran with right shoulder rotator cuff tendinosis without evidence of tear, and with right shoulder acromioclavicular joint osteoarthritis.  

However, after the examination and a review of the medical evidence, the examiner opined that it was less likely than not that the Veteran's right shoulder disability either began during or was otherwise caused by the Veteran's military service.  The examiner based this opinion on an examination of the Veteran and a detailed review of the Veteran's claims file and service treatment records; explaining that the Veteran was seen on a very limited basis (in service), and that his current condition was a degenerative condition which was common in a person of the Veteran's age.  The examiner found no evidence to suggest that the Veteran's shoulder condition was caused by his military service.

This medical opinion of record is uncontradicted in the file, and given that the Veteran's statements have been found to be insufficiently credible to relate the onset of his right shoulder disability to his military service, the evidence simply is not sufficient to support a grant of service connection.

As such, the Veteran's claim is denied.

Lower back disability and cervical spine claims

The Veteran complained in his substantive appeal that his claimed disabilities were chronic and started while he was on active duty and had continued to the present.  However, as described below, the evidence of record does not show that the Veteran has actually been diagnosed with a disability of either the cervical spine or thoracolumbar spine.

In November 2006, the Veteran presented for treatment, complaining about neck and back pain that was constant was made better by ibuprofen.  The Veteran denied receiving any current treatment for his pain, and he reported injuring his neck and back when he was pushed from behind while bent over, causing him to fall to the floor.  He reported having neck pain 5/10 and upper back pain 3/10.  On physical examination, the Veteran was in no acute distress.  His cervical spine had a normal appearance and showed no tenderness on palpation.  The Veteran had normal range of motion and pain was not elicited by motion.  There was no cervical spine instability.  The Veteran also demonstrated 5/5 grip strength.

The Veteran's thoracic spine also had a normal appearance, palpation of the thoracic spine revealed no abnormality and there was no spasm of the paraspinal muscles.  A motor examination found no dysfunction, and no coordination problems were detected.  

The Veteran was assessed with cervicalgia and mid back pain; but no specific spinal disability was diagnosed.  Cervicalgia is synonymous with neck pain (arthralgia is defined as "[p]ain in a joint, especially one not inflammatory in character."  Stedman's Medical Dictionary 149 (27th ed. 2000)).

Six days later, the Veteran was seen again, at which time he stated that his back was fine, but his neck still hurt.  Motor testing was again normal and the Veteran was again assessed with cervicalgia.

In July 2007, approximately seven months after the Veteran's final stint on active duty, a VA pain management clinic requested that the Veteran be provided with a cervical spine home stretching and range of motion program.  An MRI of the Veteran's cervical spine was then conducted in August 2007, which was interpreted as being within normal limits.  

The Veteran was provided with a VA examination in April 2009 at which he reported that his neck and lower back pain began after he was pushed down from a standing position while in full gear with a heavy back pack on.  Since that time, the Veteran reported that he has experienced aching pain in the neck and lower back that has gotten progressively worse.  On physical examination, the Veteran's posture was normal and his gait was normal.  No abnormal spinal curvature was noted, nor was any ankylosis of the spine.  An examination of the muscles of the cervical and thoracic sacrospinals showed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Motor testing, sensory testing, and reflex testing were all normal.  The Veteran demonstrated forward flexion in his cervical spine from 0-45 degrees and forward flexion of his thoracolumbar spine from 0-90 degrees with no objective evidence of pain or additional limitation of motion following repetitive motion.  An MRI showed the Veteran's cervical spine to be within normal limits in 2007, and an MRI in April 2009 showed the Veteran's cervical spine and thoracic spine to both be normal.  

The examiner diagnosed the Veteran with a normal thoracolumbar spine and with a normal cervical spine, providing highly probative evidence against these claims.

As noted above, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a disability of the spine.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that he does not actually have a chronic back or neck disability, he is not considered competent (meaning medical qualified) to provide such a diagnosis.  As such, his opinion is insufficient to establish a chronic neck or back disability for VA purposes.
 
As discussed, the VA examiner did not find a back or neck disability on either physical examination or on electrodiagnostic testing; and no medical evidence has been submitted showing that the Veteran has actually been diagnosed with either a neck or with a back disability.

To the extent that the Veteran has reported neck and back pain, pain alone, again, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

As such, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's back and neck; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for back and neck disabilities is denied.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, and the Veteran has not reported receiving any private or VA treatment for any of his claimed conditions.  Additionally, the Veteran requested a hearing before the Board, and he was in fact scheduled for a hearing in October 2011, but he failed to appear.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a left ankle disability is denied. 

Service connection for a right shoulder disability is denied.

Service connection for a lower back disability is denied.

Service connection for a cervical spine disability is denied.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


